Territory of Michigan, to wit—:
The United States to the Marshall of the territory of Michigan Greeting: You are hereby Commanded to take Charles Chandonet, trader, if he may be found within the territory of Michigan, and him Safely Keep So that you may have his body before the Judges of our Supreme Court at Detroit, on the third monday in September next, then & there in our Said Court to answer Hugh Pattinson & Richard Pattinson Merchants in Company, under the firm of Hugh Pattinson & Company, in a plea of trespass on the case, to the damage of the Said Hugh Pattinson & Company One thousand dollars, which Shall then & there be made to appear with other damages, and of this writ make due return. Witness Augustus B. Woodward Chief Judge of the territory of Michigan, at Detroit, on the Sixteenth day of October one thousand eight hundred five—
Peter Audrain clerk

[In the handwriting of James May except the name “Lamoth”]


[In the handwriting of Peter Audrain]